DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 29 depends upon two separate independent claims. Any dependent claim which refers to more than one other claim (“multiple dependent claim”) shall refer to such other claims in the alternative only. MPEP §608.01. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-7, 9-13, 16, 18-20, 22, and 24-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0280184 A1 Crane (herein “Crane”) in view of US 2008/0131646 A1 Tanaka (herein “Tanaka”).
Regarding claim 1, Crane discloses a process for producing an optical component, the process comprising: a) providing a substrate which is optically transmissive and which has a surface (para [0005]); b) functionalizing the surface of the substrate to produce surface functional groups thereon (para [0008]); and c) providing a polymeric layer comprising a polymer chemically bound to the surface functional groups, wherein a luminescent compound is immobilized within the polymeric layer (paras [0009, 0022, 0023]). Crane discloses the substrate is a fiber. However, Tanaka teaches a planar substrate which can be cut (paras [0007, 0077]). Tanaka teaches that by having a planar substrate, it is easier to cut components to be tested. Therefore, it would have been obvious to one of ordinary skill in the art to include the substrate taught by Tanaka.
Regarding claim 2, Crane discloses functionalizing the surface of the substrate comprises (b)(i) treating the surface to produce reactive groups on the surface; and (b)(ii) reacting the reactive groups with a surface functional group precursor to produce surface functional groups (para [0013]).
Regarding claim 3, Crane discloses the reactive groups comprise one or more of a radical, an anion, an electrophile or a nucleophile (para [0014]).
Regarding claim 4, Crane discloses the reactive groups comprise one or more of -OR, -0-, -COOR and -NR2; each R is independently selected from H, or C1-6 alkyl, C2-6 alkenyl or C2-6 alkynyl which may be optionally substituted; and each of which is attached to the surface of the substrate either directly or via a linker -L1- (para [0015]).
Regarding claim 5, Crane discloses the surface functional group precursor comprises an unsaturated bond and a leaving group (para [0014]).

Regarding claim 7, Crane discloses exposing the surface of the substrate to a plasma, an amine or an oxidant (para [0014]).
Regarding claim 9, Crane discloses the surface functional groups comprise a polymerisable group, preferably a C=C bond (para [0018]).
Regarding claim 10, Crane discloses the surface functional groups are groups of formula -L1-X-L2-CR=CR2, -L1-X-L2-C--CR, or -Li-X-L2-C(=O)R, wherein X is O or NR; each R is independently selected from H, or C1-6 alkyl, C2-6 alkenyl or C2-6 alkenyl which may be optionally substituted; Li is a linker consisting of one or more groups each independently selected from a covalent bond, -0-, -NR'- and -CR'2-, wherein R' is H or C1-4 alkyl; and L2 is a selected from a covalent bond, or a carbonyl group, or C1-6 alkylene, C2-6 alkenylene or C2-6 alkynylene which may be optionally substituted (paras [0022, 0023]).
Regarding claim 11, Crane discloses the step of providing a polymeric layer comprises disposing a layer comprising a polymer precursor on the surface of the substrate and then polymerising the polymer precursor (para [0012]).
Regarding claim 12, Crane discloses the polymer precursor is copolymerised with the surface functional groups (para [0023]).
Regarding claim 13, Crane discloses the layer comprising the polymer precursor has a uniform thickness, and optionally wherein the laver comprising a polymer precursor is disposed on the surface of the substrate by spin-coating (paras [0025, 0028]).
Regarding claim 16, Crane discloses the luminescent compound comprises a fluorophore, and the fluorescence emission spectrum of the fluorophore varies in the presence of an analyte: and/or wherein the luminescent compound comprises a receptor moiety (paras [0002, 0018-0020]).

Regarding claim 19, Crane discloses step (c) comprises disposing a layer comprising a polymer precursor and a luminescent compound precursor on the surface of the substrate and copolymerising the polymer precursor and the luminescent compound precursor (paras [0003, 0005, 0032]).
Regarding claim 20, Crane discloses step (c) comprises disposing a layer comprising a polymer precursor and a luminescent compound precursor on the surface of the substrate and then terpolymerising the polymer precursor, the luminescent compound precursor and the surface functional groups (paras [0003, 0005, 0032]).
Regarding claims 22, 24, and 26, Crane is silent as to the specific thickness of the substrate and the layer. However, Tanaka teaches a planar substrate which can be cut (paras [0007, 0077]). Tanaka teaches the substrate has a uniform thickness of 1 to 200 µm (para [0077]). Therefore, it would have been obvious to one of ordinary skill in the art to include the substrate with the thickness taught by Tanaka. Controlling the thickness allows for the layers to be functional and effective without being overly bulky or too think for the intended purpose. 
Regarding claim 25, Crane discloses the polymer comprised in the polymeric layer is a hydrophilic polymer, preferably a hydrogel (Abstract).
Regarding claims 27 and 28, Crane discloses process for producing a plurality of optical components, the process comprising: A. providing a substrate which is optically transmissive and which has a surface (para [0001]); B. providing a polymeric layer of uniform thickness on the surface, wherein a luminescent compound is immobilized within the polymeric layer (para [0005]); (paras [0009, 0022, 0023]). Crane discloses the substrate is a fiber. However, Tanaka teaches a planar substrate which can be cut (paras [0007, 0077]). Tanaka teaches that by having a planar substrate, it is easier to cut 
Regarding claim 29, Crane discloses wherein steps A and B include a process defined in claim 1 (see rejection of claim 1 above).
Regarding claim 30, Crane discloses an optical component comprising: an optically transmissive substrate which has a surface (para [0001]); a polymeric layer comprising a polymer chemically bound to 5 4811-5370-4634.1surface functional groups on the surface (para [0005]); and a luminescent compound immobilized within the polymeric layer (paras [0009, 0022, 0023]).
Regarding claim 31, Crane discloses an optical component according to claim 30 wherein the optical component is obtained or obtainable by a process comprising: a) providing a substrate which is optically transmissive and which has a surface; b) functionalizing the surface of the substrate to produce surface functional groups thereon; and c) providing a polymeric laver comprising a polymer chemically bound to the surface functional groups, wherein a luminescent compound is immobilized within the polymeric layer. The Examiner notes that the claim limitation “obtained or obtainable by a process comprising: a) providing a substrate which is optically transmissive and which has a surface; b) functionalizing the surface of the substrate to produce surface functional groups thereon; and c) providing a polymeric laver comprising a polymer chemically bound to the surface functional groups, wherein a luminescent compound is immobilized within the polymeric layer” is drawn to a process of manufacturing which is incidental to the claimed apparatus.  It is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation has been considered, but not patentably distinct over Cane (see MPEP 2113).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883